DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed October 3, 2021. 

Drawings
The objection to the drawings under 37 CFR 1.83(a) has been withdrawn due to the amendment filed.

The drawings are objected to because 1022 is not described with clarity in the specification.  What is 1022?  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

The disclosure is objected to because of the following informalities:  the specification states that the shape of the barrier block 1021 near the through hole 120 is a square shape (see 1022 in Figure 3) but there is no barrier block labeled 1021 is Figure 3.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



It is not understood how the at least one trench 1401/1402/1403/1404 is disposed over the substrate when the at least one trench 1401/1402/1403/1404 is actually disposed in the substrate.
It is not understood how the trench 1401/1402/1403/1404 is not covered by the organic light emitting layer when the trench 1401/1402/1403/1404 is covered by the trench is covered by the organic light emitting layer 1071.

Allowable Subject Matter
As best understood, claims 1, 3-10 and 12-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Cai (US 10,566,394 B2)			Choi et al. (US 2020/0161582 A1)
Choi et al. (US 10,862,068 B2)		Choi et al. (US 2021/0234122 A1)

Kim (US 2020/0144535 A1)		Kim (US 10,673,020 B2)
Kim et al. (US 10,553,819 B2)		Kim et al. (US 10,957,874 B2)
Lee et al. (US 2019/0355930 A1)		Lee et al. (US 2021/0151715 A1)
Park et al. (US 2021/0208761 A1)	Seo et al. (US 10,454,067 B2)
Seo et al. (US 2019/0334120 A1)		Seo et al. (US 11,075,362 B2)
Sung et al. (US 2019/0081273 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




IMS
November 15, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822